TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00389-CV


In re Lawrence Marshall Hyundai of Houston, LP d/b/a 
Lawrence Marshall Hyundai of Houston




ORIGINAL PROCEEDING FROM AUSTIN COUNTY


M E M O R A N D U M   O P I N I O N

	Relator filed a petition for writ of mandamus complaining that the Texas Department of
Motor Vehicles had not issued a final order in an administrative proceeding related to an application
to open a new automobile franchise.  See Tex. R. App. P. 52.8.  After relator filed its petition, the
Department issued the order relator sought.  Relator has filed a motion to dismiss the proceeding,
explaining that its petition is now moot.  We grant the motion and dismiss the petition for writ of
mandamus as moot.

						__________________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Filed:   July 13, 2011